Citation Nr: 1713005	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  03-32 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Whether the reduction for the disability rating for mild multilevel degenerative disc disease (DDD) of the cervical spine from 40 percent to 20 percent, effective September 1, 2013, was proper.

2. Entitlement to an increased evaluation for mild multilevel DDD of the cervical spine, initially rated as 10 percent disabling prior May 26, 2011; 40 percent from May 26, 2011, to August 31, 2013, and 20 percent from September 1, 2013.   

3. Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU), including on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.




ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to May 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2012 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC and the VA Regional Office (RO) in Salt Lake City, UT, respectively.

Briefly, in June 2012 the AMC granted service connection for multilevel DDD of the cervical spine and assigned an initial evaluation of 10 percent effective January 8, 2003, and a 40 percent evaluation from May 26, 2011.  The Veteran appealed the assigned rating.  In March 2013, the RO found clear and unmistakable error (CUE) in the June 2012 rating decision as it pertained to the assignment of the 40 percent rating, and the RO proposed a reduction of the rating to 20 percent.  In June 2013, the RO reduced the rating as proposed and denied entitlement to a TDIU.  The Veteran appealed the reduction of his rating and the denial of a TDIU.

The Board remanded these matters in July 2014 and August 2015 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to an increased rating for headaches has been raised by the record in October 2015 treatment records and in the February 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of an increased evaluation for cervical spine disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The June 2012 rating decision, which assigned a 40 percent rating for multilevel DDD of the cervical spine from May 26, 2011, was not based on the proper application of the law to the facts and did not constitute a reasonable exercise of rating judgment.

2.  In a March 2013 rating decision and April 2013 letter, the RO proposed to reduce the rating for the Veteran's service-connected multilevel DDD of the cervical spine from 40 percent to 20 percent and informed the Veteran he had 60 days to submit new evidence and could request a personal hearing; the Veteran did not submit new evidence or request a personal hearing and the reduction was approved in June 2013, effective September 1, 2013. 


CONCLUSION OF LAW

The June 2012 rating decision which granted a 40 percent evaluation for mild multilevel DDD of the cervical spine contained CUE, and the reduction of the rating from 40 percent to 20 percent, effective September 1, 2013, was proper.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344(c), 3.2600(e), 4.96, 4.71a, Diagnostic Code 5243-5237 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding the reduction of the rating for the cervical spine disability, as discussed below, the RO complied with proper notice and procedures applicable to reductions.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The Veteran submitted copies of VA treatment records, private treatment records, personal statements, and witness statements.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Reduction of Rating

The Veteran seeks the reinstatement of his 40 percent rating for mild multilevel DDD of the cervical spine ("cervical spine disability"), which was reduced to 20 percent effective September 1, 2013.  A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When reduction is considered warranted by the evidence and would result in reduction or discontinuance of compensation payments currently being made, certain procedural guidelines must be followed: first, there must be a rating action proposing the reduction; then the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  38 C.F.R.    § 3.105(e).

First, the Board points out that the Veteran is in receipt of non-service connected pension benefits.  Because his non-service connected pension is the greater benefit, the reduction from 40 percent to 20 percent for the cervical spine disability did not affect his compensation from VA.  Thus, there was no reduction or discontinuance of compensation payments being made due to the rating change.

Second, this appeal stems from the initial grant of service connection for the cervical spine disability in June 2012.  The Veteran filed a notice of disagreement with the assigned ratings.  Upon review of the claims file, the RO found clear an unmistakable error (CUE) in the June 2012 rating decision because the evidence clearly shows that the Veteran should have been assigned a 20 percent evaluation instead of a 40 percent evaluation, effective May 26, 2011.  Specifically, the RO found CUE because at the time of the rating decision, the facts did not show ankylosis of the entire cervical spine or incapacitating episodes having a total duration of at least four weeks but less than six weeks due to intervertebral disc syndrome (IVDS) that required bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, General Rating Formula for Diseases and Injures of the Spine (General Rating Formula) and Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (Formula for Rating IVDS) (2016).  Thus, the rating reduction was implemented as a result of finding administrative CUE as opposed to a finding of sustained improvement.

Regardless, the AOJ took proper measures to inform the Veteran of VA's intent to reduce his rating for the cervical spine.  In the March 2013 rating decision, the RO informed the Veteran of the proposal to reduce his benefits and explained the reasoning for the proposed reduction.  A separate April 2013 letter informed the Veteran that he had 60 days to submit evidence opposing the reduction and had 30 days to request a hearing.  He was notified that his combined disability rating would be reduced but that his rate of compensation would not change because he was in receipt of non-service-connected pension, which is the greater benefit.  The Veteran submitted no new evidence and did not request a hearing.  In June 2013, the RO issued a rating decision that reduced his benefits from 40 to 20 percent, effective September 1, 2013.  Therefore the procedural safeguards have been satisfied with regard to this reduction.

The question then becomes whether the reduction was proper.  Again, the RO did not allege an improvement in the Veteran's cervical spine symptoms.  Instead, the RO asserted that there was CUE in the June 2012 rating decision that awarded the 40 percent evaluation from May 26, 2011.  For CUE to exist, (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

Errors constituting clear and unmistakable error "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In this case, it is clear that the adjudicator incorrectly applied the rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243-5237 in the June 2012 rating decision and that the error is undebatable.  Briefly, hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27.  The first four digits, 5243 in this case, is the diagnostic code for the disability.  Id.  Diagnostic Code 5243 concerns IVDS.  The second four digits after the hyphen, 5237 in this case, is the diagnostic code used to rate the residuals of that disability.  Id.  Diagnostic Code 5237 concerns cervical strain.

Under DC 5243, cervical spine disabilities can be rated under the General Rating Formula or under the Formula for Rating IVDS.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242, 5243.  For a 40 percent rating under the General Rating Formula, there must be unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a.  Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in functional impairment as listed in Note (5) under the General Rating Formula.  Id.  Higher ratings are warranted for unfavorable ankylosis of the entire spine.

Under the Formula for Rating IVDS, a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS, Note 1.  Higher ratings are warranted for longer periods of incapacitating episodes.

Prior to and as of September 1, 2013, the effective date of the reduction, the Veteran did not have unfavorable ankylosis of the cervical spine.  As discussed below, neither ankylosis nor unfavorable ankylosis has been documented for any part of the spine during the pendency of the claim.  See generally, VA examinations of May 2011, February 2013, July 2014, and January 2016.  Further, the Veteran has not alleged that his cervical spine has been ankylosed.  Accordingly, he did not meet the schedular criteria for a 40 percent rating under the General Rating Criteria at the time of the June 2012 rating decision, the March 2013 rating decision proposing the reduction, or the June 2013 rating decision implementing the reduction.  

Additionally, the evidence does not show that the Veteran had incapacitating episodes of the cervical spine requiring bed rest prescribed by a physician and treatment by a physician.  While the Veteran indicated that he has required multiple weeks of bed rest for his disability, the regulations clearly state that bed rest must be prescribed by a physician.  The medical records do not show prescribed bed rest for the cervical spine disability.  Accordingly, the Veteran did not meet the schedular criteria for a 40 percent rating under the Formula for Rating IVDS at the time of the June 2012 rating decision, the March 2013 rating decision proposing the reduction, or the June 2013 rating decision implementing the reduction.

Based on the foregoing, the Board agrees that there was CUE in the June 2012 rating decision because the AMC incorrectly applied the regulatory provisions under 38 C.F.R. § 4.71a, 5243-5237 and the General Rating Formula and Formula for Rating IVDS.  The error is undebatable as the facts clearly show the Veteran did not meet the regulatory schedular criteria for a 40 percent rating under either the General Rating Formula or Formula for Rating IVDS, and as a result, a reduction in the rating was warranted based on CUE.  The issue of whether a rating in excess of 20 percent is warranted from September 1, 2013 is addressed below.

The Board points out that while it was VA error that assigned the 40 percent rating for the cervical spine disability between May 26, 2011 and September 1, 2013, the Veteran was not penalized for the error.  Again, he receives non-service connected pension which is a greater benefit than the compensation he would receive for his service-connected disabilities.  Even if he had not been receiving pension benefits, the reduction was not retroactive and he would not have had to repay benefits as a result of VA error.

Based on the foregoing, the Board finds that the proper procedures were followed to notify and implement the reduction of the Veteran's assigned disability percentage for his cervical spine disability from 40 percent to 20 percent based on CUE.  The issue of whether a rating in excess of 20 percent is warranted from September 1, 2013 is addressed below.


ORDER

Reduction of the disability rating for mild multilevel DDD of the cervical spine from 40 percent to 20 percent from September 1, 2013 was proper.


REMAND

As to an increased rating for cervical spine disability, the Veteran was last afforded an examination in January 2016.  This VA examination report does not reflect any range of motion testing on passive motion.  Cf. Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, the Board finds that a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his cervical spine disability in accordance with Correia.

As to the claim for a TDIU, in the February 2017 appellate brief, the Veteran's representative argued that his service-connected headaches have worsened.  Specifically, he stated that he suffered from daily debilitating headaches and proceeded to quote the criteria for the next higher rating.  Further, the Veteran reported to VA providers in October 2015 that his headaches and sensitivity to light were getting worse.  In the appellate brief, the Veteran asked the Board to consider the severity of his cervical spine disability and his headaches when adjudicating entitlement to a TDIU.  Since the Veteran has alleged that his headaches have worsened since his last VA examination and that he is unemployable, in part, due to his headaches, the Board finds that the issue of entitlement to a TDIU must be remanded to allow for the scheduling of a VA examination to determine the impact of his headaches and cervical spine disability on employment.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file updated VA treatment records, if any.

2.  After the development requested in the first paragraph of this remand has been completed, and after undertaking any additional appropriate development, schedule the Veteran for an examination of his cervical spine in order to determine the current level of severity of his cervical spine degenerative disc disease.  The electronic claims folder must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

a) The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing (if applicable).  If the examiner is unable to conduct the required testing, or concludes required testing is not necessary, he or she should clearly explain why that is so.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

b) The examiner must provide an opinion as to the severity of the Veteran's cervical spine symptoms and how those symptoms impact the Veteran's occupational functioning. 




A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, (s)he shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that (s)he has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After any development has been completed with regard to the referred claim for an increased rating for headaches as outlined in the Introduction, schedule the Veteran for an examination with an appropriate examiner to determine the impact the Veteran's service-connected headaches and cervical spine disability have his ability to work.   

The examiner is requested to:

(a) Describe the Veterans' employment history.

(b) Elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  

(c) Provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his daily activities, to include his employability, taking into consideration his level of education, any special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.    

A written copy of the report should be associated with the claims folder.  

4.  Then, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


